            Case 5:15-cv-00634-G Document 442 Filed 08/02/21 Page 1 of 5




                       UNITED STATES DISTRICT COURT
                      WESTERN DISTRICT OF OKLAHOMA


 DUANE & VIRGINIA LANIER TRUST,
 individually and on behalf of all others
 similarly situated,

                      Plaintiffs,               Case No. 15-cv-00634-G

       v.

 SANDRIDGE MISSISSIPPIAN TRUST I,
 et al.,

                      Defendants.


 JOINT STIPULATION AND MOTION TO STAY OUTSTANDING MOTIONS
AND DEADLINES AS TO DEFENDANTS JAMES BENNETT AND MATTHEW
GRUBB AND TO SET DATE FOR PRELIMINARY SETTLEMENT APPROVAL
                          MOTION

      Defendants James Bennett and Matthew Grubb and Lead Plaintiffs Ivan Nibur,

Deborah Rath, Jase Luna, Matthew Willenbucher, Reed Romine, and the Duane & Virginia

Lanier Trust (“Lead Plaintiffs”), by and through their undersigned counsel, submit the

following stipulation and jointly move the Court to stay all pending motions and

outstanding case deadlines applicable to Messrs. Bennett and Grubb, and to set a date for

Lead Plaintiffs to file a motion for preliminary approval of a proposed settlement

agreement between Messrs. Bennett and Grubb (together, the “Parties”).

                        STIPULATION AND JOINT MOTION

      WHEREAS, on November 11, 2016, Lead Plaintiffs filed a Consolidated Amended

Complaint for Violations of the Federal Securities Laws (ECF No. 78);

                                            1
          Case 5:15-cv-00634-G Document 442 Filed 08/02/21 Page 2 of 5




        WHEREAS, on February 15, 2018, Lead Plaintiffs filed a Motion for Class

Certification, Appointment of Class Representative, and Appointment of Class Counsel

(ECF No. 170) (the “Motion for Class Certification”);

        WHEREAS, on September 6, 2019, the Court conducted a hearing on Lead

Plaintiffs’ Motion for Class Certification;

        WHEREAS, pending before the Court are numerous Outstanding Motions, as

defined in the Court’s Twelfth Amended Scheduling Order (ECF No. 432), including, inter

alia, the Motion for Class Certification; Messrs. Bennett and Grubb’s Motion for Summary

Judgment (ECF No. 370); Defendants’ Motion for Reconsideration Under Rule 54(b) (ECF

No. 361); and multiple Daubert motions to exclude expert testimony (ECF Nos. 365, 367,

368);

        WHEREAS, the Parties participated in an in-person mediation with Judge Layn R.

Phillips on December 13, 2019, and continued settlement discussions thereafter;

        WHEREAS, on June 7, 2021, Lead Plaintiffs and Defendant Tom L. Ward filed a

Stipulation and Joint Motion to stay outstanding motions and deadlines as to Mr. Ward and

to set a date for Lead Plaintiffs’ preliminary settlement approval motion;

        WHEREAS, the Parties have now reached an agreement in principle to settle all

claims asserted against Messrs. Bennett and Grubb, subject to, among other items,

definitive documentation and the Court’s approval, and Messrs. Bennett and Grubb request

to join in Mr. Ward’s motion to stay;

        WHEREAS, the Parties are continuing to formalize the final terms of the

settlement;

                                              2
         Case 5:15-cv-00634-G Document 442 Filed 08/02/21 Page 3 of 5




    NOW THEREFORE, MESSRS. BENNETT AND GRUBB AND LEAD
PLAINTIFFS HEREBY STIPULATE AND MOVE THE COURT TO ISSUE THE
                     FOLLOWING ORDER:

   1. Messrs. Bennett and Grubb’s motion for summary judgment, and all other

      Outstanding Motions and pending deadlines with respect to Messrs. Bennett and

      Grubb, are stayed;

   2. Lead Plaintiffs will move for preliminary approval of the settlement on or before

      September 1, 2021 or, if unable to do so by that date, Lead Plaintiffs will file a

      further stipulation requesting additional time to seek preliminary settlement

      approval.

IT IS SO STIPULATED

Dated: August 2, 2021                         Respectfully submitted,

                                               CROWE & DUNLEVY

                                               /s/ Evan G.E. Vincent
                                               Evan G.E. Vincent, OBA #22325
                                               (Signed by filing Attorney with
                                               permission of Attorney)
                                               evan.vincent@crowedunlevy.com
                                               324 North Robinson Avenue Suite 100
                                               Oklahoma City, OK 73102
                                               (405) 239-6696

                                               COVINGTON & BURLING LLP
                                               Mark P. Gimbel (pro hac vice)
                                               mgimbel@cov.com
                                               C. William Phillips (pro hac vice)
                                               cphillips@cov.com
                                               The New York Times Building
                                               620 Eighth Avenue
                                               New York, NY 10018-1405
                                               (212) 841-1000


                                          3
         Case 5:15-cv-00634-G Document 442 Filed 08/02/21 Page 4 of 5




                                          Attorneys for Defendants James D.
                                          Bennett and Matthew K. Grubb


Dated: August 2, 2021                     Respectfully submitted,

                                          THE ROSEN LAW FIRM, P.A.

                                          /s/ Laurence M. Rosen
                                          Laurence M. Rosen, Esq. (pro hac vice)
                                          lrosen@rosenlegal.com
                                          Phillip Kim, Esq. (pro hac vice)
                                          pkim@rosenlegal.com
                                          Jonathan Horne, Esq. (pro hac vice)
                                          jhorne@rosenlegal.com
                                          275 Madison Avenue, 40th Floor
                                          New York, NY 10016
                                          (212) 868-1060

                                          Lead Counsel for Plaintiffs

                                          FARHA LAW, PLLC
                                          Nicholas G. Farha, OBA # 21170
                                          nick@farhalawfirm.com
                                          1900 NW Expressway, Suite 501
                                          Oklahoma City, OK 73118
                                          (405) 471-2224
                                          Email: nick@farhalawfirm.com

                                          Liaison Counsel for Plaintiffs

                                          WOHL & FRUCHTER, LLP
                                          J. Elazar Fruchter, Esq.
                                          jfruchter@wohlfruchter.com
                                          570 Lexington Avenue, 16th Floor
                                          New York, NY 10022
                                          (212) 758-4000

                                          Additional Plaintiffs’ Counsel




                                      4
         Case 5:15-cv-00634-G Document 442 Filed 08/02/21 Page 5 of 5




                            CERTIFICATE OF SERVICE

      I hereby certify that on August 2, 2021, I electronically transmitted the attached

Joint Stipulation and Motion to Stay Outstanding Motions and Deadlines as to Defendants

James Bennett and Matthew Grubb and to Set Date for Preliminary Settlement Approval

Motion using the ECF system for filing, which will send notification of such filing to all

counsel registered through the ECF System.



                                                 /s/ Evan G.E. Vincent




                                             5
